 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JULIA SHADDEN,                                             Case No.: 3:19-cv-00469-WGC

 4          Plaintiff                                                   Order

 5 v.                                                               Re: ECF No. 24

 6 SILVER BULLET OF NEVADA, LLC dba
   SLOTWORLD and DOES I-X,
 7
        Defendants
 8

 9

10         This entire action is hereby DISMISSED WITH PREJUDICE on stipulation of the

11 parties, with each party bearing its own costs and fees.

12

13 IT IS SO ORDERED.

14 Dated: December 5, 2019

15                                                            _________________________________
                                                              William G. Cobb
16                                                            United States Magistrate Judge

17

18

19

20

21

22

23
